Order and judgment (one paper), Supreme Court, New York County (Shirley Werner Kornreich, J.), entered July 24, 2008, denying petitioner’s (Helgason) application brought pursuant to CPLR article 78 seeking, inter alia, to annul respondent Division of Housing and Community Renewal’s (DHCR) determination granting owner’s application for a major capital improvement (MCI) rent increase, and dismissing the proceeding, unanimously affirmed, without costs. Order of the Court of Claims of the State of New York (S. Michael Nadel, J.), entered January 28, 2008, which granted defendant State of New York’s motion to dismiss the claim seeking, inter alia, to annul DHCR’s determination approving the MCI rent increase, unanimously affirmed, without costs.
The article 78 petition was properly denied as DHCR’s determination granting the owner an MCI rent increase had a rational basis in the record (see Matter of 370 Manhattan Ave. Co., L.L.C. v New York State Div. of Hous. & Community Renewal, 11 AD3d 370, 372 [2004]). The rent increase was supported by a contract for the work to be performed, cancelled checks and the contractor’s statements verifying the costs and scope of the pointing and waterproofing work performed.
Furthermore, in addition to commencing the above article 78 proceeding, Helgason instituted an action in the Court of Claims, which that court properly dismissed for lack of subject matter jurisdiction. Although included in the relief sought by Helgason was a request for money damages, his claim essentially sought judicial review of an administrative determination (see Matter of Gross v Perales, 72 NY2d 231, 236 [1988]).
We have considered Helgason’s remaining arguments and find them unavailing. Concur—Saxe, J.P., Nardelli, Buckley, Acosta and Freedman JJ.